The liability of the defendant for the collision has been admitted. It can hardly be disputed either that the facial paralysis of which the plaintiff complains was directly caused by the injuries received in the collision. He did not have it before and did immediately after.
It is equally apparent that he had an ear infection that might have caused the paralysis by itself but had not; that the injury to the side of the face over the facial nerve caused the paralysis which would not have occurred in the absence of the infection.
But the defendant, of course, was not entitled to a perfect specimen upon whom to inflict injury and is responsible for a condition which the injury he inflicted brought about. The paralysis was of a character that added mental to physical suffering. The plaintiff lost control of the left facial nerve, could not close his left eye and his mouth was affected as was his cheek.
In addition the plaintiff suffered superficial muscle injuries that cleared up within three weeks. His deafness cannot be attributed to the injury according to the medical testimony. He was permanently disabled but a short time, ten days to two weeks, but while he then got about and went to his store his condition affected the performance of his work.
The paralysis has nearly subsided and the prospect is that so far as it was caused by the injury it will not last much longer. During its existence, however, the loss of control of his facial muscles was disturbing, embarrassing and naturally the cause of considerable worry.
   Judgment is directed for the plaintiff to recover Twelve Hundred Dollars ($1200.00).